Citation Nr: 9913205	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-40 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant










ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948, January 1951 to February 1952 and from December 
1952 to July 1963.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1995 rating decision of the Regional Office 
(RO) which denied the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disability.

The Board notes that service connection was initially 
established by the RO in an October 1963 rating action for 
rheumatoid arthritis, evaluated as 20 percent disabling and 
for residuals of a right knee injury, evaluated as 
noncompensable.  Based, in part, on the findings of a January 
1982 Department of Veterans Affairs (VA) examination, the RO, 
by rating decision in May 1982, included the evaluation for 
the service-connected right knee disability in the rating for 
rheumatoid arthritis.  A schedular evaluation of 70 percent 
was assigned, effective, September 1981.  

In September 1998, the RO, apparently based on a hearing 
officer's decision of June 1998, granted service connection 
for arthritis of the lumbar spine and arthritis of the right 
knee.  The low back disability was evaluated as 20 percent, 
and the right knee disability was evaluated as 10 percent 
disabling.  The evaluation for rheumatoid arthritis was 
reduced to 50 percent.  Each of these evaluations was 
effective in December 1998.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran asserts that he is unable to work as a result of 
his service-connected disabilities.  The record shows that 
the veteran has been afforded several recent examinations by 
VA.  On VA examination in October 1997, the examiner 
indicated that he had reviewed the claims folder and could 
find nowhere that the veteran had severe involvement with 
rheumatoid arthritis or even an evaluation showing joint 
deformity or problems with rheumatoid arthritis.  The 
impressions were chronic obstructive pulmonary disease; 
rheumatoid arthritis per history, but no abnormality of any 
of the joints to show the rheumatoid changes or deformities 
could be demonstrated; chronic lymphocytic leukemia; and 
right calf atrophy of the gastrocnemius and sartorius 
muscles.  

Similarly, following the January 1998 VA examination, the 
examiner noted that the veteran had the appearance of having 
osteoarthritis and not rheumatoid arthritis.  He added that 
it was possible that the veteran had acute rheumatoid 
arthritis in service, which had subsequently resolved itself 
and had been inactive for the previous fifteen or twenty 
years.  



The Board acknowledges that in April 1998, the examiner who 
conducted the October 1997 VA examination reviewed the 
veteran's claims folder and medical records.  He concluded 
that the veteran was "totally nonemployable, not only 
because of his arthritis which is osteoarthritic at this 
time, involving his neck, knees, and lower back is the main 
problem, and some degree of his shoulders. . . .In addition 
to his medical condition of chronic lymphocytic leukemia, 
myocardial infarction, and chronic obstructive pulmonary 
disease, which would limit him in his ability for ambulation 
and to be successful in any type of physical labor."  The 
examiner added that the veteran was unemployable for a 
multitude of reasons, including osteoarthritis.  

The Board does not dispute the fact that the veteran is 
unable to work.  The only question in this case is whether 
his inability to work is solely due to his service-connected 
disabilities.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  

This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

1.  The veteran should be advised that he may 
submit any additional evidence he wishes in support 
of his claim for a total evaluation for 
compensation purposes on the basis of individual 
unemployability.  






2.  The examiner who conducted the October 1997 VA 
examination, as well as the review in April 1998 
should once again review the claims folder.  He 
should be asked to comment whether it is at least 
as likely as not that the veteran is unable to work 
solely due to his service-connected disabilities 
rated as rheumatoid arthritis, evaluated as 50 
percent disabling; arthritis of the lumbosacral 
spine, rated as 20 percent disabling; and arthritis 
of the right knee with painful motion, rated as 10 
percent disabling.  He should state whether the 
nonservice-connected disabilities play any role in 
his unemployability.  He should also comment 
whether there is any relationship between the 
osteoarthritis and the service-connected rheumatoid 
arthritis.  The type of arthritis the veteran has 
in each joint should be delineated.  The rationale 
for all opinions should be set forth.  

3.  Thereafter, the RO should review the claims 
file to ensure that all of the foregoing requested 
development has been completed. In particular, the 
RO should review the opinion(s) submitted by the VA 
examiner to ensure that it is responsive to and in 
complete compliance with the directives of this 
remand and if it is not, the RO should implement 
corrective procedures.

4.  After undertaking any development deemed 
essential in addition to that specified above, the 
RO should readjudicate the issue on appeal.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


